Citation Nr: 0416131	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  00-23 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for a disorder manifested 
by chest pain, including as due to an undiagnosed illness.



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active duty from December 
1986 to May 1987; and from November 1990 to May 1991, 
including in the Southwest Asia Theater from December 1990 to 
May 1991.  He also had periods of reserve active duty for 
training.  This matter is before the Board of Veterans' 
Appeals (Board) from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The veteran requested a videoconference 
hearing before a Veterans Law Judge.  He failed to report for 
such hearing scheduled in December 2002.  In December 2002 
the Board initiated further development pursuant to 38 C.F.R. 
§ 19.9(a)(2).  In September 2003 this claim was remanded for 
agency of original jurisdiction initial consideration of the 
additional evidence obtained.  


FINDINGS OF FACT

1. The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The veteran is not shown to have a disability entity 
manifested by chest pain; his complaints of chest pain are 
likely related to gastroesophageal reflux disease (GERD), and 
are not manifestations of cardiovascular disability or an 
undiagnosed illness.


CONCLUSION OF LAW

Service connection for a disorder manifested by chest pain, 
including as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The veteran's initial claim for service connection for chest 
pain was received by the RO in July 1998, and was denied in 
an October 1999 rating decision as not well grounded.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA eliminated the concept of a 
well-grounded claim.  The law also provided that under 
certain circumstances claims that were denied as not well 
grounded and became final during the period from July 14, 
1999, to November 9, 2000, were to be re-adjudicated as if 
the denial had not been made.  In September 2001 the RO 
advised the veteran that it was going to review his claim 
pursuant to the VCAA.  In a January 2002 rating decision the 
RO re-adjudicated the claim on a de novo basis and denied the 
claim.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  The September 2001 letter to the veteran, 
informing him of the VCAA and that the RO would reconsider 
his claim on its own motion, appears to meet the Court's 
guidelines regarding initial VCAA notice.  The letter advised 
the veteran of the evidence needed to establish service 
connection, and of his and VA's respective responsibilities 
in claims development.  While it advised him to respond in 60 
days, it went on to inform him that evidence submitted within 
a year would be considered.  Everything submitted by the 
veteran to date has been accepted for the record, and 
considered.  Under the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5102), the Board may proceed with 
consideration of the appeal.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
notice obviously could not have been given prior to enactment 
of the VCAA.  Notice was provided prior to the RO's last 
adjudication and certification to the Board.  As to notice 
content, while the veteran was not specifically advised to 
submit everything in his possession pertaining to the claim, 
VAOPGCPREC 1-2004 (Feb. 24, 2004) held that the language used 
by the Court in Pelegrini, supra, suggesting that was 
necessary was obiter dictum, and not binding on VA.  
Regardless, the September 2001 letter advised the veteran 
what type of evidence, to include medical records, was 
necessary to establish entitlement to the benefit sought (and 
by inference that he should submit such evidence).  In these 
circumstances, and given that the question to be resolved 
requires competent medical opinion evidence, advising the 
veteran further to submit everything he has pertinent to this 
claim would serve no useful purpose.  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and private 
treatment records.  VA arranged for a cardiology examination 
and medical opinion.  The veteran has not identified any 
outstanding pertinent records.  All of VA's notice and 
assistance duties, including those mandated by the VCAA, are 
met.

Factual Background

The veteran's service medical records show that clinical 
evaluation of his heart was normal on examinations in 
November 1983 (reserve enlistment), July 1985 (reserve 
enlistment), April 1987 (active duty discharge), January 1990 
(annual) and March 1991 (active duty separation).  Other 
service medical records contain no mention of complaints or 
diagnosis of cardiac disability/chest pain.

On November 1995 Persian Gulf War examination the veteran 
complained of dull heavy chest pain.  Chest pain, unlikely 
cardiac given the veteran's young age, was diagnosed.  A 
chest X-ray was interpreted as normal.

A December 1995 VA ECG [electrocardiogram] revealed findings 
reflective of sinus tachycardia, otherwise normal ECG.  

Lay statements received in March 1999 relate that the veteran 
complained of chest pains following his service in the Gulf 
War.

A March 1999 private chest X-ray was normal.

On April 1999 VA general medical examination the veteran 
complained of chest pain periodically since the summer of 
1992.  A cardiac disorder was not diagnosed.  

A November 1999 VA progress note shows a diagnosis of chest 
pain, of questionable etiology, probably secondary to 
anxiety.  

A January 2000 VA progress note shows the veteran complained 
of a history of chest pain which resolved after using Zantac 
(r).  Heart examination showed regular rhythm, normal rate ands 
no murmur.  Atypical chest pain probably from GERD 
[gastroesophageal reflux disease] was diagnosed.  

In December 2002 the Board initiated development, including a 
cardiology examination.  The examiner was asked to determine 
whether the veteran had a chronic disability entity 
manifested by chest pain and, if so, whether such disability 
was due to an undiagnosed illness, or due to a known clinical 
diagnosis.  

On cardiology evaluation in March 2003, the examiner reviewed 
the veteran's claims folder, noting his complaints of chest 
pain which could occur at any time, that antacids were quite 
helpful [in providing relief], and that, in retrospect, spicy 
meals may precipitate the problem.  He did not have nighttime 
episodes which awakened him from sleep.  He took antacids 
when he "feels like he may have a chest pain."  He informed 
the examiner that in the past he was told that his symptoms 
may be due to a hiatal hernia or to GERD.  Treadmill testing 
revealed achievement of maximum heart rate, and the examiner 
noted that the veteran was asymptomatic.  There was no 
evidence of ischemia or arrhythmias.  The veteran had good to 
excellent exercise capacity.  The examiner opined that he did 
not believe the veteran's chest pain was due to any 
cardiovascular cause, and further opined that it did not 
appear to be due to a chronic undiagnosed illness.  He added 
that the chest pain may be due to GERD as it improved rather 
distinctly with antacid therapy.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury that was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  VA has determined that 
these may include, but are not limited to, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Further, a chronic disability is one that has existed for 6 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, meeting the service 
requirements for Persian Gulf War presumptions.  The criteria 
for establishing entitlement to benefits under 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317 also require that there be disability 
manifested by one or more signs or symptoms of an undiagnosed 
illness.  Here, the veteran presents a history of chest pain 
complaints.  However, a VA examining physician opined in 
March 2003 that the veteran's chest pain was neither due to 
cardiovascular disability, nor due to a chronic undiagnosed 
illness.  He opined that the chest pain may be due to GERD as 
it improved rather distinctly with antacid therapy.  His 
opinion is the only competent evidence in the matter of 
whether the veteran has an undiagnosed illness.  Accordingly, 
this claim for service connection falls outside the purview 
of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran has a disability (either cardiac, or undiagnosed 
illness) manifested by chest pain.  He was specifically 
advised that to establish service connection, he must show 
that he has the claimed disability and that it is related to 
disease or injury in service.  He has not submitted any 
competent evidence of a current diagnosis of a cardiovascular 
disability manifested by chest pain, nor is there any 
competent evidence that he has chest pain due to undiagnosed 
illness.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As a 
layperson, the veteran is not competent to establish by his 
own opinion that he has the claimed disability.  See 
Espiritu, supra.  The preponderance of the evidence is 
against the claim.  Hence, it must be denied.


ORDER

Service connection for a disorder manifested by chest pain, 
including as due to an undiagnosed illness, is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



